Vornado Realty Trust August 5, 2011 Page 1 Exhibit 5.1 [LETTERHEAD OF VENABLE LLP] August 5, 2011 Vornado Realty Trust 888 Seventh Avenue New York, New York 10019 Re: Registration Statement on Form S-3 (File No. 333-162775) Ladies and Gentlemen: We have served as Maryland counsel to Vornado Realty Trust, a Maryland real estate investment trust (the “Company”), in connection with certain matters of Maryland law relating to the offering by the Company of 1,000,000 shares (the “Shares”) of 6.875% Series J Cumulative Redeemable Preferred Shares of beneficial interest, liquidation preference $25.00 per share, no par value per share, of the Company, covered by the above-referenced Registration Statement, and all amendments thereto (the “Registration Statement”), filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). The Shares are to be issued in a public offering pursuant to the Purchase Agreement, dated as of August 2, 2011 (the “Purchase Agreement”), by and between the Company and Cohen & Steers Capital Management, Inc. In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (collectively, the “Documents”): 1.
